         Case 1:19-cv-06704-PGG Document 32 Filed 10/03/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------- X
                                              :
Dominion Capital LLC,                         :
                                              :                 Case No. 19-cv-6704 (PGG)
                              Plaintiff,      :
                                              :
                    -against-                 :                STIPULATION OF DISMISSAL
                                              :                OF COUNTERCLAIMS WITH
ShiftPixy, Inc.,                              :                PREJUDICE
                                              :
                              Defendant.      :
--------------------------------------------- X

       Pursuant to Federal Rules of Civil Procedure 41(a)(1)(A)(ii) and 41(c), Plaintiff and

Counter-Defendant Dominion Capital LLC and Defendant and Counter-Plaintiff ShiftPixy, Inc.,

by and through their respective undersigned attorneys, stipulate and agree that Defendant and

Counter-Plaintiff’s Counterclaims (Docket No. 28) in the above-captioned action are dismissed,

with prejudice and without costs or fees as to either party.


Dated: October 3, 2019

/s/ Peter R. Ginsberg                              /s/ Martin E. Karlinsky
Peter R. Ginsberg                                  Martin E. Karlinsky
David E. Danovitch                                 Karlinsky LLC
Sullivan & Worcester LLP                           103 Mountain Road
1633 Broadway                                      Cornwall-on-Hudson, NY 12520
New York, NY 10019                                 (603) 433-6300 (phone)
(212) 660-3000 (phone)                             martin.karlinsky@karlinskyllc.com
prginsberg@sullivanlaw.com
ddanovitch@sullivanlaw.com                         - and –

Attorneys for Plaintiff Dominion                   John C. Clough
Capital LLC                                        Fitzgerald Yap Kreditor LLP
                                                   2 Park Plaza, Suite 850
                                                   Irvine, CA 92614
                                                   (949) 788-8900 (phone)
                                                   jclough@fyklaw.com

                                                   Attorneys for Defendant ShiftPixy, Inc.
